    Case 4:20-cv-03709 Document 60 Filed on 11/02/20 in TXSD Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 STEVEN HOTZE, M.D., WENDELL CHAMPION,
 HON. STEVE TOTH, and SHARON HEMPHILL,
                  Plaintiffs,

         v.                                                         Case No. 4:20-cv-03709


 CHRIS HOLLINS, in his official capacity as Harris. County Clerk,
                  Defendant,

                  and

MJ FOR TEXAS; DSCC; DCCC;
MARY CURRIE; CARLTON CURRIE JR.;
JEKAYA SIMMONS; DANIEL COLEMAN,
JERELYN GOODEN, S. SHAWN STEPHENS
GLENDA GREENE, MICHELE ROYER and
JAMIE LYN WATSON
            Proposed Intervenor- Defendants.

__________________________________________________________________________________

    JERELYN MATTHIS GOODEN, S. SHAWN STEPHENS, GLENDA LEE GREENE,
 MICHELE ROYER AND JAMIE LYN WATSON’S MOTION TO AMEND ORDER ON
                               INTERVENTION
___________________________________________________________________________

TO THE UNITED STATES DISTRICT COURT:

        Jerelyn Matthis Gooden,                  S. Shawn Stephens, Glenda Lee Greene,

Michelle Royer and Jamie Lynn Watson, all individuals who voted in the drive

thru process, filed a motion to intervene in this action in Document 36. The

Court ruled that the motions to intervene of all individual voters who had voted

in the drive through process would be granted, but Order (Dkt. 59) appears to

inadvertently omit these Proposed Defendant-Intervenors from the Court’s


                                                                                         1
   Case 4:20-cv-03709 Document 60 Filed on 11/02/20 in TXSD Page 2 of 2




Order. These Proposed Intervenor-Defendants request the amendment of the

Court’s Order to approve their intervention.

Respectfully submitted this 2nd day of November 2020.


/s/ Kenneth R. Barrett
Kenneth Royce Barrett
3740 Greenbriar No. 541873
Houston, Texas 77254
Phone : 281 433-0837
Fax : 346 980-4615
E : KennethRoyceBarrettLaw@yahoo.com
SBOT: 01812200
SDTX: 12045

Charles Siegel
Texas Bar No. 18341875
S.D. Tex. Bar No. 15736
WATERS & KRAUS, LLP
3141 Hood Street, Suite 700
Dallas, Texas 75219
Tel: (214) 357-6244
Fax: (214) 357-7252
E-mail: siegel@waterskraus.com

COUNSEL FOR PROPOSED INTERVENOR-DEFENDANTS
JERELYN GOODEN, S. SHAWN STEPHENS AND GLENDA GREENE

                            Certificate of Service

       I certify that the foregoing document has been served on all counsel for
all parties of record via the Court’s CM/ECF System this 2nd day of
November 2020.

                             /s/Kenneth R. Barrett
                             KENNETH R. BARRETT




                                                                              2
